Citation Nr: 0839688	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  04-08 208	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
variously diagnosed schizoid personality disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The veteran had active service from August 1962 to August 
1965. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah, that denied the benefit sought on 
appeal.  The veteran appealed that decision and the case was 
referred to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the veteran's claims file reveals 
that he requested a hearing before a Member of the Board.  
Specifically, in the veteran's March 2004 substantive appeal, 
he indicated that he wanted a hearing at the RO before the 
Board.  The RO scheduled the veteran for a travel board 
hearing in October 2008.  Prior to the scheduled hearing, the 
veteran informed VA that he would be unable to attend the 
scheduled hearing because he was incarcerated.  He stated 
that he would be out of prison in December 2008.  He 
requested that his hearing be rescheduled for after his 
release.  

VA has a statutory obligation to assist veterans in the 
development of their claims.  The duty to assist incarcerated 
veterans requires VA to tailor its assistance to meet the 
peculiar circumstances of confinement, as such individuals 
are entitled to the same care and consideration given to 
their fellow veterans.  Wood v. Derwinksi, 1 Vet. App. 190, 
193 (1991).

This case is therefore remanded so that the RO may determine 
what type of hearing the veteran desires and so that the 
veteran may be scheduled for that hearing for the purpose of 
satisfying VA's procedural due process obligation.  See 
38 C.F.R. § 20.704 (2007). 

On remand, the RO should also take the opportunity to ensure 
that the notice requirements of the Veterans Claims 
Assistance Act (VCAA), as recently clarified by the United 
States Court of Appeals for Veterans Claims (Court), have 
been satisfied.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ensure that the 
veteran has been provided notice 
consistent with the requirements of the 
Veterans Claims Assistance Act (VCAA).  
The notice should articulate the basis of 
the last final denial; notify the veteran 
of the evidence and information necessary 
to reopen his claim; and notify the 
veteran of the evidence required to 
establish entitlement to his underlying 
service connection claim. See Kent v. 
Nicholson, 20 Vet. App. 1 (2006). The RO 
should also send the veteran complete 
notice in compliance with Dingess/Hartman 
v. Nicholson which informs the veteran of 
how VA determines disability ratings and 
effective dates. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)

2.  The RO/AMC should contact the veteran 
and his representative to determine the 
type of hearing desired by the veteran.  

3.  After the date of the veteran's 
release from incarceration in December 
2008, the RO should contact the veteran 
and his representative to schedule that 
the hearing before a Veterans Law Judge in 
accordance with applicable law.  A copy of 
the notice scheduling the hearing should 
be placed in the claims folder.  

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


